This suit was instituted in the district court of Ellis County by appellee, Hiram Willis, against appellant, H. H. Prince, to recover damages for personal injuries alleged to have been suffered as the result of a collision between a car operated by appellant and a car in which appellee was riding. Appellee resided in Ellis county and appellant resided in Dallas county. Appellant filed a plea of privilege to be sued in the county of his residence, which plea was duly controverted, and upon a hearing, was overruled.
This is a companion case to case entitled H. H. Prince v. E. J. Miller,131 S.W.2d 1077, this day decided, and involves the same state of facts considered in that case. For the reasons stated in the opinion in that case, the judgment of the trial court overruling the plea of privilege is affirmed.